IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 98-10725
                         Conference Calendar



LOUIS EDWARD SPEARMAN,

                                            Plaintiff-Appellant,

versus

PAULA McKNIGHT; DALLAS COUNTY
SHERIFF’S DEPARTMENT; JIM BOWLES,
Sheriff of Dallas; JOE LOBLEY; B.
COUSINS LANE; KELLEY THOMPSON;
292nd JUDICIAL DISTRICT COURT
OF DALLAS COUNTY TEXAS; WILLIAM
JEFFREY BLACK, Judge,

                                            Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:97-CV-3037-R
                        - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Louis Edward Spearman, Texas prisoner no. 708729, challenges

the district court’s refusal to grant IFP status on appeal based

upon its determination that the appeal was not taken in good

faith.   See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

Spearman makes no argument addressing the district court’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-10725
                                 -2-

reasons for its determination.    Accordingly, we uphold the

district court’s certification decision and sua sponte DISMISS

Spearman’s appeal as FRIVOLOUS.    See Baugh, 117 F.3d at 202 n.24;

5th Cir. R. 42.2.   Spearman’s other pending motions are also

DENIED.

     The dismissal of this appeal as frivolous counts as a strike

for purposes of 28 U.S.C. § 1915(g).    We caution Spearman that

once he accumulates three strikes, he may not proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; ALL OUTSTANDING MOTIONS

DENIED.